Citation Nr: 9927853	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  92-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right spontaneous pneumothorax.   


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on several periods of active duty for 
training between 1965 and 1971, including a period in July 
1971 during which he sustained a right spontaneous 
pneumothorax. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Montgomery, Alabama, Regional Office (hereinafter RO).  
The Board denied the veteran's claim for a compensable rating 
for residuals of a right spontaneous pneumothorax in an April 
1998 decision.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court).   
In an May 1999 ruling, the Court vacated the April 1998 Board 
decision and granted a Joint Motion for Remand.  


REMAND

In order to accomplish the development requested in the Joint 
Motion for Remand, the Board concludes that additional 
development is warranted.  

Citing Stegall v. West, 11 Vet. App. 268 (1998), it was 
stated in the Joint Motion for Remand that the Board erred in 
failing to ensure compliance with its August 1994 remand to 
the extent it did not obtain a medical opinion that 
dissociated findings attributable to the service connected 
pneumothorax from those attributable to non-service-connected 
disability.  The Board notes that in the April 1998 decision, 
it considered all the respiratory pathology present, 
including that related to the chronic obstructive pulmonary 
disease (COPD), and found that the entire picture of 
pulmonary impairment did not warrant a compensable rating 
under the "new" or the "old" criteria.  (Criteria for 
evaluating respiratory disorders changed during the time the 
claim was pending.)  It is noted that service connection is 
not currently assigned for COPD. In view of the direction of 
the Court through the Parties' Motion and  the holding in 
Stegall, the RO will be directed upon remand to schedule the 
veteran for another VA pulmonary examination that includes a 
medical opinion that dissociates non-service connected 
respiratory pathology from that attributable to the service-
connected residuals of a right spontaneous pneumothorax.

For the reasons stated above, this case is REMANDED for the 
following development: 

The RO is to arrange for a VA pulmonary 
examination of the veteran.  The 
examination is to include pulmonary 
function testing, a chest X-ray (if 
indicated) and all other indicated and 
appropriate testing.  The claims file 
must be made available to the examiner 
for review prior to the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should fully articulate any findings and 
symptoms that are related to the service-
connect residuals of a right spontaneous 
pneumothorax, and dissociate, to the 
extent possible, pulmonary pathology 
attributable to disorders, such as 
chronic obstructive pulmonary disease, 
for which service connection is not 
currently in effect.  To the extent the 
residuals of the spontaneous pneumothorax 
are asymptomatic, that should be 
specifically set forth.  To the extent, 
if any, that the residuals of the 
spontaneous pneumothorax affect the COPD 
or other pulmonary pathology identified, 
that too should be specifically set 
forth.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Following completion of the requested development, the RO 
should review the evidence and determine whether the 
veteran's claim for an increased rating for residuals of a 
right spontaneous pneumothorax may be granted.  Consideration 
of "old" and "new" rating criteria, as appropriate should 
be undertaken.  If this claim is denied, the veteran and his 
attorney should be issued a supplemental statement of the 
case, to include citations to the relevant laws and 
regulations as needed, and the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to ensure compliance with legal requirements and 
assist the veteran in the development of his appeal, and the 
Board does not intimate an opinion, either legal or factual, 
as to the ultimate disposition warranted in this case.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



